NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM A. SALZWEDEL, on behalf of              No.    18-55574
himself, and all others adversely affected by
similar state action,                           D.C. No. 2:17-cv-03156-AB-RAO

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

STATE OF CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      William A. Salzwedel appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various claims stemming from his

dual role as attorney and trustee in a California probate court. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Kougasian v. TMSL, Inc., 359 F.3d

1136, 1139 (9th Cir. 2004) (dismissal under Rooker–Feldman doctrine); Canatella

v. California, 304 F.3d 843, 852 (9th Cir. 2002) (dismissal for lack of standing).

We affirm.

      The district court properly dismissed for lack of standing Salzwedel’s claims

asserted on behalf of third parties. See Lujan v. Defs. of Wildlife, 504 U.S. 555,

560-61 (1992) (constitutional standing requires an “injury in fact,” causation, and

redressability); Coalition of Clergy, Lawyers, & Professors v. Bush, 310 F.3d

1153, 1163 (9th Cir. 2002) (setting forth third-party standing requirements).

      The district court properly dismissed as barred by the Rooker–Feldman

doctrine Salzwedel’s first and second claims because they are a de facto appeal of

decisions of the California probate and appellate courts and are inextricably

intertwined with those state court decisions. See Kougasian, 359 F.3d at 1139

(“Rooker–Feldman prohibits a federal district court from exercising subject matter

jurisdiction over a suit that is a de facto appeal from a state court judgment.”); see

also Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012) (explaining that Rooker–

Feldman doctrine bars “inextricably intertwined” claim where federal adjudication

“would impermissibly undercut the state ruling on the same issues” (citation and

                                           2                                    18-55574
internal quotation marks omitted)).

      Salzwedel’s requests for judicial notice, set forth in his opening brief, and

his motion for judicial notice (Docket Entry No. 18) are granted.

      AFFIRMED.




                                          3                                    18-55574